DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 08/11/2022 has been entered.  As directed by the amendment: claim 1 has been amended; claims 2-6, 8, 11, and 13-24 have been cancelled; claims 25-27 stand withdrawn; and claims 29-31 have been added.  Therefore, claims 1, 7, 9, 10, 12, and 28 are currently pending.
	The amendment is insufficient in overcoming the previously indicated rejections under 35 USC 103.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant, with respect to claim 1, states that:
“Claim 1 is currently amended to recite, in part, "the wick including a transverse middle portion having a first wick side and a second wick side," and "the transverse middle portion extending parallel to a seal end of the outer housing." The Office Action alleges that the outer tube 6 of Tucker constitutes the outer housing recited in claim 1, the wick 28 of Tucker constitutes the wick recited in claim 1, and the central portion 113 of Tucker constitutes the transverse middle portion recited in claim 1. See Office Action, pages 4-8.” 

“Tucker describes "an outer tube (or casing) 6 extending in a longitudinal direction and an inner tube (or chimney) 62 coaxially positioned within the outer tube 6." Tucker, paragraph [0031]. Tucker also describes "a nose portion 61 (see FIG. 3a) of an upstream gasket (or seal) 15 is fitted into an upstream end portion 65 of the inner tube 62, while at the same time, an outer perimeter 67 of the gasket 15 provides a liquid-tight seal with an interior surface of the outer casing 6." Tucker, paragraph [0031]. Tucker does not describe or illustrate that the central portion 113 of the wick 38 extends parallel to a seal end of the outer tube 6. See Tucker, Figures 2-3. Therefore, Tucker fails to describe or suggest "the transverse middle portion extending Atty. Dkt. No. 24000-000061-US-01U.S. Application No. 14/882,665parallel to a seal end of the outer housing," as recited in amended claim 1. Counts fails to remedy at least this deficiency of Tucker.”

	In response, the examiner respectfully disagrees.  As detailed below, the examiner maintains that the wick 28 of Tucker, including central portion 113, is parallel to an end portion of seal/gasket 15 of the outer casing 6.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “233” has been used to designate both the heater element and the seal end in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 29, the limitation of “wherein the heater element protrudes through the seal end of the outer housing such that the heat is directly conducted from the heater element through the seal end,” adds subject matter not originally disclosed.

    PNG
    media_image1.png
    453
    413
    media_image1.png
    Greyscale

Figure 4, provided above, illustrates an example embodiment of the claimed invention in which the electronic vaping device 60 comprises a reservoir component 70, including outer housing 6, and power supply component 72, including outer housing 6’. The reservoir component 70 further includes seal end 263, while the power supply component further includes seal end 233.  [Paragraph 0077, as published].  In this embodiment “a portion of the magnetic heater element 99 may protrude through the seal end 233 and directing [sic] contact the seal end 263 of the reservoir component so that the heat may be directly conducted from the magnetic heater element 99 through the seal end 263….” [Paragraph 0078].  Here, it is understood that Figure 4 shows that the heater element 99 resides beneath seal end 233 and that, alternatively, the heater element may protrude from seal end 233.  The instant application discloses that, in this alternative, the heat from heater element 99 is directly conducted through seal end 263.  This is in contrast to claim 29, which requires that the heat be directly conducted from the heater element through the same seal end from which the heater element protrudes.  The specification does not provide support for heat be conducted directly from the heater element through seal end 233, which is the seal end from which the heater element protrudes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 10 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 10, the recitation of “wherein the electrical contacts protrude from a seal end of the cartridge” renders the claim indefinite as it is unclear if “a seal end” is intended to refer to the “seal end of the outer housing” recited in claim 1 or to another seal end.  Figures 3 and 4 of the instant application refer to separate embodiments which illustrate relative positioning of the heater element 99 to the wick 28.  Reference characters 233 and 263 are disclosed as “a seal end of the power supply component 72” and as “a seal end of the reservoir component 70,” respectively. As such, one of ordinary skill in the art, upon reviewing the specification, would not be reasonably apprised as to whether the claim language is referencing the same seal end recited in claim 1 or to another seal end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10, 12, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (U.S. Publication 2013/0192615), hereinafter Tucker, in view of Counts et al. (U.S. Patent 5388594).
Regarding claim 1, Tucker teaches a cartridge of an electronic vaping device (electronic cigarette in which a heater element vaporizes a liquid material to produce an aerosol or vapor-para. 0002) comprising (figures 1-3 and 8): 

    PNG
    media_image2.png
    167
    682
    media_image2.png
    Greyscale

an outer housing (Figures 1-2; first section 70 includes outer tube/casing 6 extending in a longitudinal direction and a second section 72) (outer housing taken as including the housings of 70 and 72) extending in a longitudinal direction (annotated axis shown above); 
an air inlet (air inlet port 45) in the outer housing; 

    PNG
    media_image3.png
    499
    431
    media_image3.png
    Greyscale

a vapor outlet (24) in the outer housing and in communication with the air inlet via an air passage between the air inlet and the vapor outlet (outlet passage 24 that allow for the substantially uniform distribution of aerosol -para. 0056) (para. 0038; “Drawing action upon the mouth end insert 8 is communicated to the air inlet port 45 through central channels provided in the anode post 47c of the first section 70 and the anode connection post 47b of the second section 72 and along space 13 between the battery 1 and the casing of the second section 72. These channels and the port 45 itself are sized such that the airflow rate there through are much smaller than through the air inlets 44, 44', so that the impact on RTD is minimized and consistency in RTD is maintained.”) (see also central air passage 20); 
a reservoir (liquid supply region 22 of liquid; Fig. 2) in the outer housing; 
a heater element (heater element 14; Figure 2 and 8) (heater 14 is highly resistive so that heat generation occurs primarily along the coils 110-para. 0072) located adjacent the air passage (20), the heater element being magnetic and electrically conductive (Note: paragraph 0080 discloses materials of heater 14, which comprise materials that are both magnetic and electrically conductive, for example, iron, nickel, and cobalt are all materials that conduct magnetic and electrical fields; Furthermore, heater 14 is disclosed as being an electrical heater; i.e., a resistive heater; Such heaters generate heat with the passing of a current therethrough-See Joules first law, and the current moving through heater 14 generates a magnetic field), the heater element being formed of an alloy including nickel, iron, molybdenum, chromium, aluminum, copper, or any combination thereof (para. 0080; “Examples of suitable electrically resistive materials include titanium, zirconium, tantalum and metals from the platinum group. Examples of suitable metal alloys include stainless steel, nickel-, cobalt-, chromium-, aluminium- titanium- zirconium-, hafnium-, niobium-, molybdenum-, tantalum-, tungsten-, tin-, gallium-, manganese- and iron-containing alloys, and super-alloys based on nickel, iron, cobalt, stainless steel.”), the heater element (14) including a central portion (defined by coil section 110-Fig. 8), the central portion including a plurality of U-shaped portions (Term ‘u-shaped portions’ is not explicitly defined in the instant application. Under broadest reasonable interpretation, ‘u-shaped’ is defined as ‘having the shape of a capital U’-www.merriam-webster.com/dictionary/U-shaped, viewed on 09/28/2020.) (The central portion of heater coil 14, which surrounds wick 28, includes a plurality of portions that, at least partially, define a U-shape.  That is, the winding of heater 14 around wick 28 produces a plurality of curves that, broadly, define a shape of a U) the heater element has a first side (side facing the wick 28) and a second side (side facing away from the wick 28); and 
a wick (wick 28) in communication with the reservoir (para. 0026; “…a liquid supply region of 22 of liquid and a heater 14 that aerosolizes liquid that is drawn from the liquid supply region 22 through a wick 28…”), the wick configured to draw pre- vapor formulation from the reservoir toward the heater element (para. 0026) (para. 0053; “…liquid material is transferred from the liquid supply region 22 and/or liquid storage medium 210 in proximity of the 14 heater by capillary action of the wick 28…”), 

    PNG
    media_image4.png
    231
    470
    media_image4.png
    Greyscale

the wick including a transverse middle portion (central portion 113 of wick 28) having a first wick side (front side of 113) and a second wick side (rear side of 113), the first wick side of the transverse middle portion (113) is opposite and parallel (relative to the above annotated central axis that extends through wick 28) to a length (annotated above as the length of coil section 110) of the central portion on the first side of the heater element (side of heater facing wick 28) such that the wick does not contact the heater element (para. 0092; “In one embodiment, the heater 14 comprises a wire coil which at least partially surrounds the wick 28. In that embodiment, preferably the wire is a metal wire and/or the heater coil may extend fully or partially along the length of the wick 28. The heater coil 14 may extend fully or partially around the circumference of the wick 28. In another embodiment, the heater coil is not in contact with the wick 28.”), 

    PNG
    media_image5.png
    445
    670
    media_image5.png
    Greyscale

Figure 2 (annotated showing the relationship between wick 28 and seal 15)

the transverse middle portion extending parallel to a seal end of the outer housing (para. 0031, with respect to Figure 2; “the first section 70 includes an outer tube (or casing) 6 extending in a longitudinal direction and an inner tube (or chimney) 62 coaxially positioned within the outer tube 6. Preferably, a nose portion 61 (see FIG. 3a) of an upstream gasket (or seal) 15 is fitted into an upstream end portion 65 of the inner tube 62, while at the same time, an outer perimeter 67 of the gasket 15 provides a liquid-tight seal with an interior surface of the outer casing 6.”) (Figure 9A illustrates the wick extending perpendicularly to a central axis of inner tube 62, where para. 0094 states that the wick 28 extends through opposed slots 63 in the inner tube. This would imply that the central portion 113 resides within inner tube 62 and extends from one slot 63 to the other. Figure 2, as annotated above, shows that the central portion of the wick 28 extends from opposing slots 63 along the vertical direction, indicated by the annotated vertical arrows.  This is parallel to the end of seal 15, which is annotated by the longer vertical arrow),
the wick having a cross-section having a y-shape, a cross shape, or a clover shape (para. 0096; “The wick 28 can include filaments having a cross-section which is generally cross-shaped, clover-shaped, Y-shaped or in any other suitable shape”) (This corresponds to the same bundling of glass/ceramic filaments of wick 28 having a cross-section that is “generally cross-shaped, clover-shaped, Y-shaped, or any other suitable shape” disclosed in the instant application, in paragraphs 0056-0057.  Here, one skilled in the art would find it reasonable that the ‘cross-shaped’ and ‘Y-shaped’ cross-sections include portions/regions that are, at least partially, flat and would, therefore, reasonably conclude that wick 28 of Tucker includes at least a portion that is parallel to the heater element 14. Furthermore, the aforementioned shapes have a first and second side).
	Tucker further teaches the heater element (14) configured to be driven by an alternator (Note: an alternator is not recited, nor required, as a structural component of the claims.  Paragraphs 0041 of the instant application discloses that heater element 99 is in electrical communication with an alternator, with the alternator being powered by a power source.  Paragraph 0075 discloses that power source 1 may be a battery/rechargeable battery) (Tucker, in paragraph 0071, states that battery 1 which is electrically connected to the heater 14.  Paragraph 0072 states that “the electrical leads 47d, 49c and the heater leads 109, 109' are highly conductive and temperature resistant while the coiled section 110 of the heater 14 is highly resistive so that heat generation occurs primarily along the coils 110 of the heater 14.”  With respect to power supply 1, Tucker states, in paragraph 0073, that the battery “can be a Lithium-ion battery or one of its variants, for example a Lithium-ion polymer battery” and, in paragraph 0074,  that “the power supply 1 may be rechargeable and include circuitry allowing the battery to be chargeable by an external charging device.” Tucker, therefore, discloses the same power source as detailed in paragraph 0075 of the instant application) (Here, the heater element 14 being in electrical communication with power source 1 via electrical leads of Tucker corresponds to the same as detailed in the instant application. As such, the heater element of Tucker is the same as that of the instant application and is also, therefore, capable of performing the same function of being driven by an alternator without requiring further structural modification.  See MPEP 2114).
	Tucker is silent on the central portion (of the heater element) having a sinuous shape including a plurality of U-shaped portions and the heater element being planar.

    PNG
    media_image6.png
    494
    840
    media_image6.png
    Greyscale

Counts teaches that it is known in the art of electronic smoking devices (Title; abstract-“…replaceable cigarette containing tobacco flavor material is electrically heated by a set of electrical heater elements contained within a lighter to evolve tobacco flavors or other components in vapor or aerosol form for delivery to a smoker…”; Figures 3a/3b, 6, and 8, planar heater element 43-shown above) (14:12-30; heater element 43 made from an alloy based on nickel, iron, or cobalt.  For instance, 75% nickel, about 16% chromium, about 4.5% aluminum and about 3% iron.) for the heater element to be planar and include a central portion (generally taken as portion 131) having a sinuous shape including a plurality of U-shaped portions (Col. 12, lines 31-36 and Col. 15, lines 45-49 disclose a “serpentine” shape.  The “serpentine” shaped portion 131 of heater 43, at least partially, defines U-shaped portions of the sinuous shape).
Counts further teaches that the heater element (43) has a first side (side contacting the carrier) and a second side (side facing opposite the carrier)
Counts further teaches the use of a carrier (corresponding to a wick) (Figures 4A/4B and Col. 6, lines 58-67, “…23 includes a tobacco web 57 formed of a carrier or plenum 59 which supports tobacco flavor material 61….” Col. 8, lines 34-39, “…The carrier or plenum 59 which supports the tobacco flavor material 61 provides a separation between the heating elements 43 and the flavor material, transfers heat generated by the heater elements to the flavor material….” Col. 9, lines 1-7 “…where a metallic carrier is used…paper 69, are preferably used to provide electrical insulation between the metallic carrier 59 and the electrical heater elements 43”). 
	The advantage of combining the teachings of Counts is that in doing so would provide a heater element whose shape allows for an increase in the resistance of the heater element without increasing the length or decreasing the cross-sectional area of the heater element (Col. 15, lines 45-49 of Counts, which discloses “…by providing a plurality of turns in the heater elements 43 (e.g., in the shape of a serpentine pattern), the resistance of the heater element is increased without the need to increase the length or decrease the cross-sectional area of the heater element…”) (See also Col. 15, lines 18-44). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker with Counts, by replacing the shape of the heater element of Tucker, with the teachings of Counts, in order to provide a heater element whose shape allows for an increase in the resistance of the heater element without increasing the length or decreasing the cross-sectional area of the heater element (Col. 15, lines 45-49 of Counts, which discloses “…by providing a plurality of turns in the heater elements 43 (e.g., in the shape of a serpentine pattern), the resistance of the heater element is increased without the need to increase the length or decrease the cross-sectional area of the heater element…”) (See also Col. 15, lines 18-44). 
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Specifically, Tucker further teaches wherein the heater element includes leads (para. 0072; “the electrical leads 47d, 49c and the heater leads 109, 109' are highly conductive and temperature resistant while the coiled section 110 of the heater 14 is highly resistive so that heat generation occurs primarily along the coils 110 of the heater 14. Also preferably, the electrical lead 47d is connected to the heater lead 109 by crimping. Likewise, the electrical lead 49c is connected to the heater lead 109' by crimping. In an alternative embodiment, the electrical leads 47d, 49c can be attached to the heater leads 109, 109' via soldering. Crimping is preferred as it speeds manufacture.”) in electrical communication with electrical contacts of the cartridge (para. 0071; lead 47d and 49c are electrically connected to of the cartridge).
Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation.

    PNG
    media_image7.png
    591
    702
    media_image7.png
    Greyscale

Figure 2 of Tucker

Specifically, Tucker further teaches wherein the electrical contacts (47d, 49c) protrude from a seal end (seal/gasket 15) of the cartridge (Figure 2 shows leads protruding from seal 15 towards power supply 1).
Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image6.png
    494
    840
    media_image6.png
    Greyscale

Counts teaches the planer heater element (14) having a rectangular cross-section (15:13-17; “the heater element 43 is formed from a rectangular sheet having a length that, if formed as a linear element, would have to be longer. This allows a more compact heater fixture 39 and lighter 25 to be manufactured at a lower cost.”)
Regarding claim 28, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tucker further discloses wherein the cross-section of the wick extends parallel to the length of the central portion of the heater element (as detailed in claim 1, above. That is, the cross section of the wick extends, at least partially, parallel to the length of the central portion of the heater element as the heater element is coiled around the wick.
Regarding claim 30, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tucker further teaches that the wick (28) contacts (indirectly via inner tube 62 and liquid supply 22, or via heater element 14 and electrical leads 47d and 49c; Figure 1) the seal end (15) of the outer housing.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (U.S. Publication 2013/0192615), hereinafter Tucker, in view of Counts et al. (U.S. Patent 5388594), and in further view of Tucker et al. (U.S. Publication 2013/0213419), hereinafter Tucker ‘419.
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation except for the heater element having an end to end length ranging from about 4 mm to about 25 mm.
Tucker ‘419 teaches that it is known in the art of electric vaporizers (Abstract and paragraph 0002) for the heater element (14) to have an end to end length ranging from about 4 mm to about 25 mm (Para. 0033, “…the ribbon heater 14 is constructed from a wire mesh filament having a width in the range of about 0.5 mm to about 2 mm, preferably about 1 mm, and a length in the range of about 20 mm to about 40 mm. When wrapped about the wick 28, the ribbon heater 14 establishes a heater-wick element which extends in the range of about 10 mm to about 15 mm, preferably about 12 mm or less, and a width in the range of about 0.5 mm to about 2.0 mm, preferably about 1.5 mm or less…”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker, as modified by Counts, with Tucker ‘419, by replacing the end to end length of the heater element of Tucker, being inherently of some value, with the teachings of Tucker ‘419, since the end to end length is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the length of heater element in thermal communication with the wick. Varying the end to end length of the heater element would allow for varying vaporizing profiles to be obtained, wherein a longer end to end length would allow for increased heating of the wick. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (U.S. Publication 2013/0192615), hereinafter Tucker, in view of Counts et al. (U.S. Patent 5388594), and in further view of Thompson (U.S. Publication 2013/0192617).
Regarding claim 31, the primary combination, as applied to claim 1, teaches each claimed limitation including the outer housing comprising a seal end (seal/gasket 15 of Tucker).
The primary combination is silent on the material of the seal end and, therefore, does not explicitly disclose the seal end comprising an electrically insulating material.
However, Tucker discloses that the electrical leads 47d, 49c of the heater leads 109, 109’ protrude through gasket 15 and “are highly conductive” [para. 0072; Figure 1].  The gasket 15 being an electrically insulating material is implied in order to prevent stray currents from leads 47d and 49c.
	Thompson provides an explicit teaching for using an electrically insulating seal/gasket (40) (para. 0025; silicone rubber gasket 40 to prevent leakage and electrically insulate terminals preventing a short circuit or other electrical failure) in an electronic vaporizer (Para. 0001) (Figure 4; heating element 42 coiled about wick 50) (Figures 8-9; electrical leads 44 and 46 of the heating element 42 extending downward to the gasket 40-para. 0027).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tucker, as modified by Counts, with Thompson, by replacing the material of the gasket 15 of Tucker, with the teachings of Thompson, in order to provide a gasket material that prevents current leakage, thereby preventing a short circuit of other electrical failure (para. 0025; Thompson).  Furthermore, "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach, suggest, or otherwise disclose “wherein the heater element protrudes through the seal end of the outer housing such that heat is directly conducted from the heater element through the seal end” as such limitation pertains to, or otherwise includes, the remaining limitations.  While, Tucker teaches electrical leads 47d, 49c extending through the seal end (15), these leads are disclosed as being highly conductive [para. 0072; Tucker].  This implies that the seal 15 is electrically insulative.  One of ordinary skill in the art would not, based on the prior art of record, seek to modify the seal end of Tucker to be conductive.  Furthermore, the prior art of record does not provide evidence that one would seek to rearrange to heater element of Tucker so that heat is directly conducted through the seal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761